Citation Nr: 0710240	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  02-03 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hallux 
valgus and, if so, whether service connection is now 
warranted.

2.  Entitlement to service connection for bilateral 
hammertoes with calluses.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a fracture of the 
sesamoid bone of the left big toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1971.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
St. Petersburg, Florida and New York, New York Regional 
Offices (RO) of the Department of Veterans Affairs (VA).  
Appeal to the Board was perfected.  

In a May 1999 VA Form 21-4138, the veteran reports suffering 
from bilateral pes planus as a result of the foot surgery 
performed in service.  The RO, however, has never adjudicated 
the merits of this claim.  In addition, the veteran indicated 
during his July 2006 hearing that he wished to claim service 
connection for a left ankle disability and muscle spasms in 
his legs.  As the record does not reveal that the RO has 
addressed these issues, they are REFERRED to the RO for 
appropriate action.  

The reopened claim for entitlement to service connection for 
bilateral hallux valgus and the issue of entitlement to 
service connection for bilateral hammertoes with calluses are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  An unappealed October 1986 rating decision confirmed a 
prior denial of the claim for service connection for 
bilateral hallux valgus on the basis that no new and material 
evidence had been submitted.  

2.  Additional evidence submitted since October 1986 on the 
issue of service connection for bilateral hallux valgus bears 
directly and substantially upon the issue of service 
connection, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  There is no medical evidence of record to establish that 
the veteran has a right ankle disability.

4.  There is no medical evidence of record to establish that 
the veteran has a fracture of the sesamoid bone of the left 
big toe.  


CONCLUSIONS OF LAW

1.  The RO's October 1986 rating decision confirming the 
previous denial of service connection for bilateral hallux 
valgus is final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 19.129(a), 19.192 (1986).

2.  The evidence added to the record subsequent to the RO's 
October 1986 rating decision is new and material and the 
claim for service connection for bilateral hallux valgus is 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2006).  

3.  The criteria for service connection for a right ankle 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

4.  The criteria for service connection for a fracture of the 
sesamoid bone of the left big toe have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral 
hallux valgus

The veteran seeks to establish service connection for 
bilateral hallux valgus.  See May 1999 VA Form 21-4138; July 
2006 hearing transcript.  The RO has declined to reopen the 
claim and has continued the denial issued in a previous final 
decision.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision issued by the New York, New York, RO in October 
1986 confirmed a prior denial of the claim for service 
connection for bilateral hallux valgus on the basis that 
there was no evidence of record to warrant a change in the 
prior decision.  The RO notified the veteran of this decision 
by letter dated October 7, 1986, but he did not file a timely 
appeal.  See 38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. § 
19.129(a) (1986) (a notice of disagreement (NOD) shall be 
filed within one year from the date of mailing of 
notification of the initial review and determination).  An 
unappealed determination is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2006).  

The veteran filed a claim to reopen in May 1999 and this 
appeal ensues from a March 2000 rating decision issued by the 
St. Petersburg, Florida, RO, which declined to reopen the 
claim and continued the previous denial.  More specifically, 
the RO found that the veteran had failed to submit new and 
material evidence that his pre-existing foot condition had 
been aggravated by his military service.  As a general rule, 
once a claim has been disallowed, that claim shall not 
thereafter be reopened and allowed based solely upon the same 
factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).  If the claimant can thereafter present 
new and material evidence, however, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

As the claim to reopen was filed before August 2001, new and 
material evidence is defined as evidence not previously 
submitted to agency decision-makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the claim.  38 C.F.R. § 3.156(a) (2001).  If VA 
determines that the evidence is new and material, it may then 
proceed to evaluate the merits of the claim based on the 
entire record, after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously denied and final claim, it must be both 
new and material.  If the evidence is not material, the 
inquiry ends and the claim cannot be reopened.  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in the line of duty during periods of active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Evidence before the RO in October 1986 included the veteran's 
service medical records, which reveal that the veteran had a 
long history of foot pain that existed prior to service and 
should have probably made him unfit for service.  The veteran 
underwent surgery during service to correct bunions on both 
feet.  At the time of his separation, a clinical evaluation 
of his feet was normal, though he complained that his feet 
were sensitive to cold.  See September 1969 clinical record; 
July 1969 physical profile record; January 1971 report of 
medical examination.  The evidence also included several VA 
compensation and pension (C&P) examination reports.  In April 
1971, x-rays of the veteran's feet showed post-surgical 
changes involving the first distal metatarsal, bilaterally, 
but no other bony abnormalities, and the veteran was 
diagnosed with hallux valgus bilateral post operative status.  
X-rays in August 1986 contained an impression of mild hallux 
valgus deformity bilaterally, and the veteran was diagnosed 
with status post hallux valgus, recurrent, bilateral.  
Evidence of record since the RO's October 1986 rating 
decision includes two letters from Dr. J.F. Nugent, which 
were not of record in 1986 and are thus considered new.  Dr. 
Nugent indicated that the in-service bunion correction 
procedures failed to adequately correct the bunion deformity, 
resulting in the residual hallux valgus deformity.  See July 
2003 and December 2004 letters.  These letters appear to 
suggest that the in-service surgery aggravated the pre-
existing bilateral bunion deformity.  As such, they cure the 
previous evidentiary defect at the time of the RO's 1986 
decision and are considered material.  Having found that new 
and material evidence has been presented, the claim for 
entitlement to service connection for bilateral hallux valgus 
is reopened for review on the merits.  

For the reasons discussed below, additional development of 
the evidence is needed to decide the reopened claim.  

II.	Service connection for a right ankle disability and a 
fracture of the sesamoid bone of the left big toe 

The veteran also seeks service connection for an in-service 
fracture of the sesamoid bone of the left big toe and a right 
ankle disability.  He contends his right ankle was injured 
during basic training and that he suffers ankle problems as a 
result of the surgery performed to correct bilateral bunions.  
See VA Forms 21-4138 dated May 1999, December 1999; July 2006 
hearing transcript.  

The veteran's service medical records reveal that he twisted 
his right ankle in May 1970, at which time it was reported 
that he had a tendency to sprain his ankles.  There were no 
fractures noted on x-ray following this incident, and at the 
time of his separation from service, a clinical evaluation of 
his feet and lower extremities yielded normal results.  See 
health records; January 1971 report of medical examination.  
The service medical records also reveal that in December 
1970, the veteran had a possible fracture of the toes in both 
feet, but no confirmed diagnosis was made.  See health 
record; see also October 1969 physical profile record.  

Post-service evidence includes an April 1999 letter from Dr. 
D.W. Hunt, who reports that the long-term effects of the 
veteran's in-service surgery includes arthritis in the ankle.  
Dr. Hunt also indicates that the veteran suffers ankle 
discomfort secondary to the surgery.  There is no indication 
that Dr. Hunt treated the veteran beyond assisting with the 
bilateral bunion surgery during service, and post-service 
medical records are devoid of treatment for any residual 
disability involving the veteran's right ankle, to include 
arthritis as reported by Dr. Hunt.  See VA treatment records; 
VA C&P examination reports.  

The post-service evidence also includes Dr. Nugent's December 
2004 letter, in which he reports that the veteran's left foot 
sesamoid fracture is related to the bunion removal surgery.  
The evidence of record, however, fails to establish that the 
veteran actually suffers from a sesamoid fracture in his left 
big toe.  See April 1971 x-ray (no bony abnormality); August 
1986 x-ray (no fracture of bony destruction).  
The Board acknowledges that the record contains an August 
1998 foot x-ray report that refers to a fracture of the 
sesamoid of the left great toe.  A later x-ray report, 
however, indicates that the August 1998 dictation did not 
actually refer to x-rays of the veteran's feet, and that x-
rays taken in April 2000 did not reveal a fracture of the 
veteran's left great toe.  See April 2000 x-ray report 
(August 1998 dictation done on the wrong patient).  

The medical evidence of record does not support the claims 
for entitlement to service connection for a right ankle 
disability and a fracture of the sesamoid bone of the left 
big toe.  The Board acknowledges that the veteran twisted his 
right ankle in service and that he reported the toes on both 
feet had been fractured; he does not, however, currently 
suffer from any residual disability involving his right ankle 
or left big toe.  See VA treatment and x-ray records; VA C&P 
examination reports.  In the absence of a current disability 
involving the veteran's right ankle and left great toe, 
service connection is not warranted and the claims must be 
denied.  In light of the foregoing, the benefit of the doubt 
rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006).  



III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
As the claim for service connection for bilateral hallux 
valgus has been reopened, any defect in the notice as 
required by Kent would be harmless.

As for the other two issues, the veteran's appeal originates 
from a 2000 rating decision that denied the claims on the 
basis that they were not well grounded.  The claims were 
readjudicated, pursuant to section 7 of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in a November 2001 rating decision.  It is 
acknowledged that the veteran was not provided with section 
5103(a) notice concerning the evaluation of his claims until 
after the issuance of the rating decision that is the subject 
of this appeal.  The claim, however, was filed before the 
current section 5103(a) notice requirement became effective 
in November 2000.  

Before the readjudication of the claim in November 2001, the 
veteran was provided with proper notice in an April 2001 
letter, which advised him of the necessary evidence to 
substantiate his claims; that the RO would assist him in 
obtaining additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claims.  And, although related to the issue of whether new 
and material evidence had been submitted to reopen the claim 
for service connection for bilateral hallux valgus, a March 
2002 statement of the case (SOC) informed him of the need to 
provide any evidence in his possession that pertains to the 
claim.  As such, VA fulfilled its notification duties.  
Quartuccio, 16 Vet. App. at 187.  The Board acknowledges that 
the veteran was not provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection.  There is no prejudice in proceeding with the 
issuance of a final decision, however, as the veteran's 
claims for service connection are being denied.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant service and VA treatment records have 
been associated with the claims folder.  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

The claim for service connection for bilateral hallux valgus 
is reopened.  To this extent only, the appeal is granted.

Service connection for a right ankle disability is denied.

Service connection for a fracture of the sesamoid bone of the 
left right toe is denied.


REMAND

The veteran contends that the bunion correction surgery 
performed in service is an indication that his bilateral 
hallux valgus was aggravated by service.  He also asserts 
that this condition became progressively worse after the in-
service surgery and his discharge from service, such that he 
suffers constant pain, limitation of activities, and has 
needed additional surgery.  See April 2002 VA Form 9; May 
2000 NOD; July 2006 hearing transcript.  

Medical evidence of record reveals that the veteran has 
consistently complained of bilateral foot pain.  See e.g., 
April 1971 and August 1986 VA C&P examination reports; May 
1998 VA medical record; March 1999 VA clinic note; April 2000 
podiatry note.  Several lay statements address the problems 
the veteran had following the in-service surgery, as well as 
present day problems with his feet.  See December 1999 
statements from H. McKee and E. Thorpe.  

Dr. Nugent, who appears to have performed revisional 
reconstructive surgery to repair residual bilateral hallux 
valgus deformity, reports that the residual disability is a 
direct result of the first surgical procedure's failure to 
adequately correct the bunion deformity.  See July 2003 and 
December 2004 letters.  None of the medical records 
associated with the treatment provided or surgery performed 
by Dr. Nugent have been obtained.  The RO should request the 
veteran's authorization and consent for the release of such 
records and associate them with the claims folder.  

The veteran also contends that he suffers from bilateral 
hammertoes and calluses as a result of the in-service bunion 
correction surgery.  During the August 1986 VA C&P 
examination, it was reported that the veteran's great toes 
were both veering medially, though they were not under the 
second toe; a March 1999 VA record reports that the veteran 
was developing hammertoes.  The more recent VA records 
contain assessments of hammertoes and tylomas (calluses).  
See March 2002 and February 2004 podiatry notes; Dorland's 
Illustrated Medical Dictionary, 28th Edition, 1994, p. 1767.  

Dr. Nugent opines that the veteran's bilateral hammertoes and 
calluses are directly related to the inadequate in-service 
correction of the bunion deformity, specifically the under-
corrected intermetatarsal angle resulting in overloading of 
the lesser metatarsals and resultant callous and hammertoe 
formation.  See July 2003 and December 2004 letters.  

The veteran's service medical records do confirm that bunion 
correction surgery was performed during the veteran's active 
service, but the records, including operative reports, 
associated with this surgery are not part of the record.  As 
Dr. Nugent has opined that the etiology of the veteran's 
bilateral hammertoes with calluses and residual bilateral 
hallux valgus deformity is the in-service bunion correction 
surgery, and this opinion was provided without the benefit of 
reviewing the records and operative reports related to that 
surgery, the RO should obtain such records and operative 
reports.  The veteran reports that two surgical procedures 
were performed at Fort Leonard Wood Army Hospital in July 
1968 and February 1969.  See December 1999 statement in 
support of claim.  

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination 
will be provided or a medical opinion obtained if review of 
the evidence of record reveals that an examination or opinion 
is necessary for a decision to be rendered.  Based on the 
evidence as a whole, a medical examination is necessary for 
the purpose of ascertaining the current diagnosis or 
diagnoses involving the veteran's feet and for an opinion on 
whether any current diagnosis is related to the in-service 
surgery performed to correct the veteran's pre-existing 
bilateral bunions.  This is particularly important in light 
of the opinions provided by Dr. Nugent, which were made 
without the benefit of reviewing the veteran's claims folder, 
to include the in-service operative reports.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records associated with the 
in-service bunion correction surgery 
performed at Fort Leonard Wood Army 
Hospital in July 1968 and February 1969.  
If these records cannot be obtained, that 
fact should be noted in the record.  

2.  Obtain the veteran's treatment 
records from the Castle Point VA Medical 
Center since February 2004.  

3.  Request the veteran's authorization 
and consent for the release of records 
from Dr. Nugent.  Obtain the records if 
authorization is given.

4.  When the above development concerning 
additional records has been completed to 
the extent possible, schedule the veteran 
for an examination for the purpose of 
ascertaining the current disability 
diagnosis or diagnoses involving his 
feet.  For each diagnosis involving the 
feet, the examiner must offer an opinion 
with complete rationale as to whether it 
is at least as likely as not (a 50 
percent probability or greater) due to or 
aggravated by (i.e., increased in 
disability by) the in-service bunion 
correction surgery.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review.  

5.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided an 
updated supplemental statement of the 
case (SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


